Case: 14-10807      Document: 00513613456         Page: 1    Date Filed: 07/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10807
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 28, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAYNE DESHAWD DOUGLAS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:13-CR-10-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dayne Deshawd Douglas pleaded guilty to possession of stolen mail. The
presentence report (PSR) determined that the applicable guidelines range was
10 to 16 months of imprisonment. At sentencing, the district court imposed
the statutory maximum sentence of 60 months of imprisonment. Douglas now
challenges the substantive reasonableness of his sentence. He argues that the
district court erred by increasing his sentence based on facts already accounted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10807    Document: 00513613456     Page: 2   Date Filed: 07/28/2016


                                 No. 14-10807

for in the PSR and that the imposition of the statutory maximum sentence,
rather than some intermediate increased sentence, represented a clear error
of judgment in balancing the sentencing factors.
      Because Douglas did not object to his sentence in the district court, we
review for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007). We have rejected the argument that no objection should be required
where the defendant argued for a lower sentence in the district court. See
United States v. Heard, 709 F.3d 413, 425 (5th Cir. 2013).
      In selecting Douglas’s sentence, the district court did not plainly err by
giving extra weight to factors already included in the guidelines calculations.
United States v. Key, 599 F.3d 469, 475 (5th Cir. 2010). In addition, the record
indicates that the district court focused on Douglas’s history of recidivism, his
failure to comply with prior sentences of probation, and his failure to comply
with court orders. Thus, the district court considered and gave proper weight
to the sentencing factors of 18 U.S.C. § 3553(a), such as the need for the
sentence imposed to provide adequate deterrence, to protect the public, and to
promote respect for the law. See United States v. Smith, 440 F.3d 704, 708 (5th
Cir. 2006). Douglas’s argument that some lesser sentence would have been
sufficient is essentially asking this court to reweigh the sentencing factors,
which we decline to do. See Gall v. United States, 552 U.S. 38, 51 (2007).
Because he has not shown that his sentence is substantively unreasonable, we
conclude that Douglas has not shown that the district court plainly erred. See
Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2